DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-13 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 01/21/2022, with respect to the rejection(s) of claims 1-13 has been fully considered and the results as followings:
On page 9 of Applicant’s remarks, Applicant argues that Miyahara does not constitute prior art against the present invention because of 35 USC 103(b)(2)(C).  Applicant’s arguments have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin L (Sorokin – DE 10 2017 203896). The rejections in this instant application are based on the English translation of DE 10 2017 203896 publication by computer.

As to claim 1, Sorokin discloses an information display device comprising:
processing circuitry
to detect a position of a person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism);
to detect an environment state including a road surface state outside a vehicle (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area);
to acquire display data for displaying information (Sorokin: [0005], [0008], [0024]-[0029], and FIG. 1-2: one or more parameters of the symbols and in particular the position and / or the size of the symbols are further adapted as a function of one or more features of the motor vehicle. In other words, when adapting the symbols, not only features of the addressee or of the floor area can be incorporated, but properties of the motor vehicle itself can also be taken into account);
which has stored correction data for correcting brightness of light according to a combination of the road surface and the position of the person (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties);
to identify based on the position of the person detected, visibility of display information as viewed from the person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism), displayed by the display data acquired (Sorokin: [0005], [0008], [0024]-[0029], and FIG. 1-2: one or more parameters of the symbols and in particular the position and / or the , displayed by the display data acquired, and decide a projection mode of light based on the visibility (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: The lighting module in the motor vehicle according to the invention can be configured differently. As already mentioned above, it is preferably a projection module. In order to ensure a long range of the lighting module, it preferably includes a laser light source, the light of which is used to generate the symbols on the floor. It is also possible for the lighting module to be a scanning lighting device which generates the symbols by means of a scanning movement of a light spot on the floor. A scanning lighting module can be used to easily change the position, orientation and shape of the symbols); and
to display the display information onto a projection surface based on the projection mode of light decided (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: Due to the different perspective of the pedestrian, the distance between the bars would appear shortened in perspective if they were reproduced in the top view D2 'at the same positions as in the top view D1'. In order to counteract such a shortening of perspective, the two bars of the symbols SY are projected onto the roadway at a greater distance from one another in plan view D2'), and
wherein the processing circuitry refers to the correction data based on the combination of the road surface detected (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area) and the position of the person detected, and decides the brightness of the light based on the correction data (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties).

Sorokin does not explicitly disclose:
wherein the information display device further comprises a plurality of light sources to project light for displaying the display information, the plurality of light sources being controlled by the processing circuitry, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface.

However, it has been known in the art of imaging generation to implement wherein the information display device further comprises a plurality of light sources to project light for displaying the display information, the plurality of light sources being controlled by the processing circuitry, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface, as Kamhi, which discloses wherein the information display device further comprises a plurality of light sources (Kamhi: [0024] and FIG. 1 the light bar 32: the vehicle 10 has a projector bar or light bar 32 mounted to on its roof. Augmented projections from the light bar 32 may help the passenger 12 identify obstacles within the drop zone 20, as described herein) to project light for displaying the display information (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: the vehicle 10 may highlight the first obstacle 22 with a first projection type 42, based on assigning the first obstacle 22 the first significance level. Similarly, the vehicle 10 may highlight the second obstacle 24 with a second projection type 44, which is different from the first projection type 42, based on assigning the second obstacle 24 the second significance level), the plurality of light sources being controlled by the processing circuitry, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: The vehicle 10 may be configured to determine and project a recommended or suggested pathway 46 for the passenger 12. The suggested pathway 46 is configured to, most likely or probably, according to the processor or control system, avoid any sensed static obstacles, and possibly dynamic obstacles. As shown in FIG. 3, the suggested pathway 46 avoids both the first obstacle 22 and the second obstacle 24).
Therefore, in view of teachings by Sorokin and Kamhi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display control of Sorokin to include wherein the information display device further comprises a plurality of light sources to project light for displaying the display information, the plurality of light sources being controlled by the processing circuitry, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface, as suggested by Kamhi. The motivation for this is to implement a plurality of known types of light sources for forming displayed information to a user.

As to claim 2, Sorokin and Kamhi disclose the limitations of claim 1 further comprising the information display device according to claim 1,
wherein the visibility is a collapse degree or a dazzling degree of a figure of the display information as the display information displayed onto the projection surface is viewed from the position of the person (Sorokin: [0013]-[0014], [0020], [0032], and FIG. 1-2: Depending on the design of the motor vehicle according to the invention, the characteristic or characteristics of the addressee can be defined differently. The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism),
wherein the processing circuitry detects a direction of the person, and identifies based on the position and the direction of the person, the visibility of the display information as viewed by the person (Sorokin: [0013]-[0014], [0020], [0032], and FIG. 1-2: Depending on the design of the motor vehicle according to the invention, the characteristic or characteristics of the addressee can be defined differently. The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective . 

As to claim 11, Sorokin and Kamhi discloses all the information display device limitations as claimed that mirrors the information display device limitations in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an information display device comprising;
processing circuitry
to detect a position of a person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism);
to detect an environment state including a road surface state outside a vehicle (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area);
which has stored correction data for correcting brightness of light according to a combination of the road surface and the position of the person (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties);
to identify visibility of display information as viewed from the person, to be projected, based on the position of the person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism) and the environment state (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism), and decides a projection mode of light to display the display information based on the visibility (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: The lighting ; and
to project the light based on the projection mode (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and
wherein the processing circuitry refers to the processing circuitry based on the combination of the road surface detected and the position of the person detected (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and decides the brightness of the light based on the correction data stored (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties),
wherein the information display device further comprises a plurality of light sources (Kamhi: [0024] and FIG. 1 the light bar 32: the vehicle 10 has a projector bar or light bar 32 mounted to on its roof. Augmented projections from the light bar 32 may help the passenger 12 identify obstacles within the drop zone 20, as described herein) to project light for displaying the display information (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: the vehicle 10 may highlight the first obstacle 22 with a first projection type 42, based on assigning the first obstacle 22 the first significance level. Similarly, the vehicle 10 may highlight the second obstacle 24 with a second projection type 44, which is different from the first projection type 42, based on assigning the second obstacle 24 the second significance level), the plurality of light sources being controlled by the processing circuitry, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: The vehicle 10 may be configured to determine and project a recommended or suggested pathway 46 for the passenger 12. The suggested pathway 46 is .

As to claim 12, Sorokin and Kamhi disclose the limitations of claim 1 further comprising the information display device according to claim 1,
wherein the processing circuitry further identify the visibility of the display information based on a projection direction of the light (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (i.e. the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and decides the projection direction of the light based on the visibility (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: The lighting module in the motor vehicle according to the invention can be configured differently. As already mentioned above, it is preferably a projection module. In order to ensure a long range of the lighting module, it preferably includes a laser light source, the light of which is used to generate the symbols on the floor. It is also possible for the lighting module to be a scanning lighting device which generates the symbols by means of a scanning movement of a light spot on the floor. A .

As to claim 13, Sorokin and Kamhi discloses all the information display method limitations as claimed that mirrors the information display device limitation in claim 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
an information display method comprising:
detecting, by a person detection unit, a position and a direction of a person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism);
detecting, by an environment state detection unit, an environment state including a road surface state outside a vehicle (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (i.e. the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (i.e. the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, ; 
storing, in a correction data storage unit, correction data for correcting brightness of light according to a combination of the road surface and the position of the person (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties);
acquiring, by a display data acquisition unit, display data for displaying information (Sorokin: [0005], [0008], [0024]-[0029], and FIG. 1-2: one or more parameters of the symbols and in particular the position and / or the size of the symbols are further adapted as a function of one or more features of the motor vehicle. In other words, when adapting the symbols, not only features of the addressee or of the floor area can be incorporated, but properties of the motor vehicle itself can also be taken into account);
identifying, by a decision unit, based on the position and the direction of the person detected by the person detection unit, visibility of display information as viewed from the person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism), displayed by the display data acquired by the display data acquisition unit (Sorokin: [0005], , and deciding a projection mode of light based on the visibility (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: The lighting module in the motor vehicle according to the invention can be configured differently. As already mentioned above, it is preferably a projection module. In order to ensure a long range of the lighting module, it preferably includes a laser light source, the light of which is used to generate the symbols on the floor. It is also possible for the lighting module to be a scanning lighting device which generates the symbols by means of a scanning movement of a light spot on the floor. A scanning lighting module can be used to easily change the position, orientation and shape of the symbols); and
displaying, by an information display unit, the display information based on the projection mode of light decided by the decision unit (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: Due to the different perspective of the pedestrian, the distance between the bars would appear shortened in perspective if they were reproduced in the top view D2 'at the same positions as in the top view D1'. In order to counteract such a shortening of perspective, the two bars of the symbols SY are projected onto the roadway at a greater distance from one another in plan view D2'), and
wherein the decision unit refers to the correction data storage unit based on the combination of the road surface detected by the environment state detection unit and the position of the person detected by the person detection unit (Sorokin: [0010]-[0012], [0014], [0022]-These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (i.e. the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (i.e. the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and decides the brightness of the light based on the correction data stored in the correction data storage unit (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties).
wherein the displaying step utilizes a plurality of light sources (Kamhi: [0024] and FIG. 1 the light bar 32: the vehicle 10 has a projector bar or light bar 32 mounted to on its roof. Augmented projections from the light bar 32 may help the passenger 12 identify obstacles within the drop zone 20, as described herein)  to project light for displaying the display information (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: the vehicle 10 may highlight the first obstacle 22 with a first projection type 42, based on assigning the first obstacle 22 the first significance level. Similarly, the vehicle 10 may highlight the second obstacle 24 with a second projection type 44, which is different from the first projection type 42, based on assigning the second obstacle 24 the second significance level), the plurality of light sources being controlled, depending on the detected environment state, not to project lights for displaying the same display information at different positions of the projection surface (Kamhi: Abstract, [0022], [0028]-[0031], [0036]-[0037], [0044]-[0047], and FIG. 2-4: The vehicle 10 may be configured to determine and project a recommended or suggested pathway 46 for the passenger 12. The suggested pathway 46 is configured to, most likely or probably, according to the processor or control system, avoid any sensed static obstacles, and possibly dynamic obstacles. As shown in FIG. 3, the suggested pathway 46 avoids both the first obstacle 22 and the second obstacle 24). 

Claims 3-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sorokin L (Sorokin – DE 10 2017 203896) in view of Kamhi et al. (Kamhi – US 2019/0106050 A1) and further in view of Kunii et al. (Kunii – US 2018/0118099 A1).

As to claim 3, Sorokin and Kamhi disclose the limitations of claim 1 except for the claimed limitations of the information display device according to claim 1,
wherein the processing circuitry decides according to the visibility of the display information, at least one projection mode of light of:
a projection mode of light to switch display positions of the display information;
a projection mode of light to switch contrasts of the display information;
a projection mode of light to switch luminance degrees of the display information;
a projection mode of light to switch irradiation angles of the display information; and
a projection mode of light to switch hues of the display information.
However, it has been known in the art of vehicle display control to implement the information display device wherein the processing circuitry decides according to the visibility of the display information, at least one projection mode of light of: a projection mode of light to switch display positions of the display information; a projection mode of light to switch contrasts of the display information; a projection mode of light to switch luminance degrees of the display information; a projection mode of light to switch irradiation angles of the display information; and a projection mode of light to switch hues of the display information, as suggested by Kunii, which discloses wherein the processing circuitry decides according to the visibility of the display information (Kunii: Abstract, [0069], [0081], and FIG. 4-5: the image projection apparatus 500), at least one projection mode of light of: a projection mode of light to switch display positions of the display information (Kunii: [0110]-[0111], [0124]-[0125], FIG. 25-26, and FIG. 30: As an example, as illustrated in FIG. 25, based on an image signal from a road surface sensor such as the camera attached to the front of the vehicle 10, the ECU 40 detects an obstacle (in this example, a tree) in the traveling direction (see FIGS. 25(A) and 25(B)). Then, when the image light is projected by the image projection apparatus 500, the obstacle is selectively displayed by performing highlighting such as blinking only to a portion of the obstacle (in this example, a stem of the tree), thereby arousing attention to the driver (see FIG. 25(C)). Note that, in FIG. 25(B), a display range in a vertical direction in the vicinity of the tree by the image light 206 projected from the image projection apparatus 500 is indicated by light hatching, and in FIG. 25(C), a region in which blinking is turned ON is indicated by dark hatching. Note that, when the ECU 40 determines that an object is not the obstacle, blinking is turned OFF (see FIG. 25(D)).);
a projection mode of light to switch contrasts of the display information (Kunii: [0076], [0111], and FIG. 26: The image processing includes, for example, scaling processing that performs enlargement, reduction, and deformation of the image, brightness adjustment processing that changes brightness, contrast adjustment processing that changes a contrast curve of the image, and retinex processing that decomposes the image into light components and changes weighting for each component);
a projection mode of light to switch luminance degrees of the display information (Kunii: [0076], [0111], and FIG. 26: The image processing includes, for example, scaling processing that performs enlargement, reduction, and deformation of the image, brightness adjustment processing that changes brightness, contrast adjustment processing that changes a contrast curve of the image, and retinex processing that decomposes the image into light components and changes weighting for each component);
a projection mode of light to switch irradiation angles of the display information (Kunii: [0106],[0122],  [0127]-[0128], FIG. 22 and FIG. 31-32: Alternatively, by using the road surface sensor 15 such as the camera described above, as illustrated in FIG. 22, a distance to the image 206 to be projected is set small in a narrow alley or the like (see FIG. 22(A)), and the distance to the image 206 to be projected is set large in a wide road (see FIG. 22(B)). In this manner, an image with excellent visibility can be displayed); and
a projection mode of light to switch hues of the display information (Kunii: [0120]-[0121], [0144]-[0147], and FIG. 37: an image that is excellent in visibility and is easily recognizable is obtained, so that it is possible to project the image intended by the driver on the road surface reliably and clearly. Further, if the correction of the brightness of the projection image described above is performed (for example, sequentially) by using a monochromatic pattern of red (R), green (G), or blue (B) as the image for road surface illuminance detection instead of the image of full white display described above, variation of each color can be detected, so that color shift correction can also be performed).
Sorokin, Kamhi and Kunii, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the vehicle display control of Sorokin and Kamhi to include the processing circuitry decides according to the visibility of the display information, at least one projection mode of light of: a projection mode of light to switch display positions of the display information; a projection mode of light to switch contrasts of the display information; a projection mode of light to switch luminance degrees of the display information; a projection mode of light to switch irradiation angles of the display information; and a projection mode of light to switch hues of the display information, as suggested by Kunii. The motivation for this is to implement a known alternative method for display information of obstacles based on various control parameters.

As to claim 4, Sorokin, Kamhi and Kunii disclose the limitations of claim 1 further comprising the information display device according to claim 1, wherein the processing circuitry irradiates grid-like light onto a projection surface (Kunii: [0104], [0111], [0114]-[0120], [0133], and FIG. 26-30: the vehicle 10 can perform highlighting for the pedestrian or the oncoming vehicle 10' detected by irradiation of infrared light by changing the display color (for example, red) of only a corresponding portion of a region of the image light 206 in a pinpoint manner. As a method for the highlighting, besides the above, brightness of image light to be projected on and/or around the obstacle may be modulated or the image light may be blinked. Also, an animation or the like may be used. Note that the display position of the obstacle highlighting described above performed to the object (for example, a tree) does not move even when the vehicle 10 moves. Further, similar display may be performed not only for the obstacle and detects an unevenness state of the projection surface based on a collapse degree of the grid-like light irradiated (Kunii: [0104], [0114]-[0120], [0133], and FIG. 26-30: In the distortion correction processing executed when the vehicle is stopped ("YES") in the determination (S2802) and when the traveling speed is lower than the set speed ("YES") in the determination (S2802), the image 201 serving as an image for distortion detection in which the lattice pattern is inserted in the projection image 200 described above is first projected (S2807). Thereafter, imaging is performed by the camera described above, and the lattice pattern inserted in the projection image 200 and a lattice pattern in a screen imaged by the camera are compared with each other (S2808). Then, when it is determined that the distortion of the lattice pattern in the camera imaging screen is larger than a predetermined value (threshold) ("YES") (that is, the distortion is too large to be corrected) by the determination (S2809), the road surface projection ON signal is switched to OFF (S2810), that is, road surface projection is stopped. On the other hand, when it is determined that the distortion is smaller than the predetermined value (threshold) ("NO"), correction is performed to a road surface projection image (S2811), and the road surface projection is performed without switching of the road surface projection ON signal (S2812)).

As to claim 6, Sorokin, Kamhi and Kunii disclose the limitations of claim 1 further comprising the information display device according to claim 1, wherein the processing circuitry has a dispersing element to change the hue of the display information (Kunii: [0120]-[0121], [0144]-[0147], and FIG. 37: an image that is excellent in visibility and is easily recognizable is obtained, so that it is possible to project the image intended by the driver on the road surface reliably and clearly. Further, if the correction of the brightness of the projection .

As to claim 9, Sorokin, Kamhi and Kunii disclose the limitations of claim 1 further comprising the information display device according to claim 1 comprising:
the processing circuitry
to acquire vehicle information from an in-vehicle network (Sorokin: [0011] and FIG. 1-2: As an alternative or in addition to the use of a sensor system, the motor vehicle can also include a communication interface and in particular a wireless communication interface in order to receive at least part of the feature or features of the floor area and / or the feature (s) of the addressee and provide it to the control device with this communication interface. The communication interface is preferably a car-to-car or car-to-X communication interface. Information is exchanged between vehicles or between vehicles and infrastructure facilities via such interfaces. In the embodiment just described, at least some features of the floor area or of the addressee are not determined directly by a sensor system of the motor vehicle and Kunii: [0065]-[0066], and FIG. 3 the various information accusation unit: Note that the information from the various information acquisition unit includes, for example, a speed signal indicating a traveling speed of the vehicle 10, a signal indicating an engine state (ON/OFF), gear information indicating a gear position, a hazard signal notifying surrounding drivers of existence of danger, a steering wheel angle signal indicating a steering angle of a steering wheel, a turn-signal signal indicating presence/absence of a turn signal (referred to also as a "blinker") and which of the left ; and
to identify a vehicle state based on the vehicle information acquired (Sorokin: [0029] and FIG. 1-2: In a further preferred embodiment of the motor vehicle according to the invention, one or more parameters of the symbols and in particular the position and / or the size of the symbols are further adapted as a function of one or more features of the motor vehicle and Kunii: [0065]-[0066], and FIG. 3 the various information accusation unit: Note that the information from the various information acquisition unit includes, for example, a speed signal indicating a traveling speed of the vehicle 10, a signal indicating an engine state (ON/OFF), gear information indicating a gear position, a hazard signal notifying surrounding drivers of existence of danger, a steering wheel angle signal indicating a steering angle of a steering wheel, a turn-signal signal indicating presence/absence of a turn signal (referred to also as a "blinker") and which of the left and right is lighting/blinking, and further lamp lighting information indicating lighting/blinking states of the various lamps), and
wherein the processing circuitry
acquires the display data based on the vehicle state identified (Kunii: FIG. 3-4, FIG. 8-10, FIG. 16, and FIG. 22),
decides the projection mode of light based on the environment state detected and the position of the person detected (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (i.e. the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (i.e. the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and
displays the vehicle state onto the projection surface by projecting light onto the projection surface outside the vehicle based on the projection mode of light (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: Due to the different perspective of the pedestrian, the distance between the bars would appear shortened in perspective if they were reproduced in the top view D2 'at the same positions as in the top view D1'. In order to counteract such a shortening of perspective, the two bars of the symbols SY are projected onto the roadway at a greater distance from one another in plan view D2' and Kunii: FIG. 3-4, FIG. 8-10, FIG. 16, and FIG. 22).

As to claim 10, Sorokin, Kamhi and Kunii disclose the limitations of claim 1 further comprising the information display device according to claim 1,
wherein the processing circuitry
outputs as information indicating the projection mode of light, corrected data obtained by correcting the display data (Kunii: [0076], [0111], and FIG. 26: The image processing includes, for example, scaling processing that performs enlargement, reduction, and deformation of the image, brightness adjustment processing that changes brightness, contrast adjustment processing that changes a contrast curve of the image, and retinex processing that decomposes the image into light components and changes weighting for each component), and 
displays the display information onto the projection surface based on the corrected data output (Kunii: [0106], [0120]-[0122], [0127]-[0128], [0144]-[0147], and FIG. 22-37: Alternatively, by using the road surface sensor 15 such as the camera described above, as illustrated in FIG. 22, a distance to the image 206 to be projected is set small in a narrow alley or the like (see FIG. 22(A)), and the distance to the image 206 to be projected is set large in a wide road (see FIG. 22(B)). In this manner, an image with excellent visibility can be displayed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sorokin L (Sorokin – DE 10 2017 203896) in view of You (You  - US 10,134,280 B1).

As to claim 5, Sorokin discloses an information display device comprising: 
processing circuitry
to detect a position of a person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of the symbolism);
to detect an environment state including a road surface state outside a vehicle (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different types of features. These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area);
to acquire display data for displaying information (Sorokin: [0005], [0008], [0024]-[0029], and FIG. 1-2: one or more parameters of the symbols and in particular the position and / or the size of the symbols are further adapted as a function of one or more features of the motor vehicle. In other words, when adapting the symbols, not only features of the addressee or of the floor area can be incorporated, but properties of the motor vehicle itself can also be taken into account);
which has stored correction data for correcting brightness of light according to a combination of the road surface and the position of the person (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties);
to identify based on the position of the person detected, visibility of display information as viewed from the person (Sorokin: [0009]-[0010], [0013], and FIG. 1-2: The characteristics of the addressee preferably include the addressee's position and / or the addressee's movement speed and / or the addressee's viewing direction and / or the addressee's perspective from which he sees the symbolism. The term perspective is familiar to the person skilled in the art and describes the spatial relationship between the location of the addressee and the location of , displayed by the display data acquired (Sorokin: [0005], [0008], [0024]-[0029], and FIG. 1-2: one or more parameters of the symbols and in particular the position and / or the size of the symbols are further adapted as a function of one or more features of the motor vehicle. In other words, when adapting the symbols, not only features of the addressee or of the floor area can be incorporated, but properties of the motor vehicle itself can also be taken into account), and decide a projection mode of light based on the visibility (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: The lighting module in the motor vehicle according to the invention can be configured differently. As already mentioned above, it is preferably a projection module. In order to ensure a long range of the lighting module, it preferably includes a laser light source, the light of which is used to generate the symbols on the floor. It is also possible for the lighting module to be a scanning lighting device which generates the symbols by means of a scanning movement of a light spot on the floor. A scanning lighting module can be used to easily change the position, orientation and shape of the symbols); and
to display the display information onto a projection surface based on the projection mode of light decided (Sorokin: [0005], [0019], [0027]-[0028], [0033], [0038], [0040], and FIG. 1-2: Due to the different perspective of the pedestrian, the distance between the bars would appear shortened in perspective if they were reproduced in the top view D2 'at the same positions as in the top view D1'. In order to counteract such a shortening of perspective, the two bars of the symbols SY are projected onto the roadway at a greater distance from one another in plan view D2'), and 
wherein the processing circuitry refers to the correction data based on the combination of the road surface detected and the position of the person detected (Sorokin: [0010]-[0012], [0014], [0022]-[0023], and FIG. 1-2: the features of the floor area can also comprise different These features preferably relate to reflection characteristics of the floor area and / or the topology of the floor area (ie the three-dimensional structure of the floor area) and / or the color of the floor area and / or the illuminance of the floor area at the location of the symbols by light sources other than the lighting module (ie the brightness at the location of the symbols when the lighting module is switched off). The reflection characteristics include, in particular, the direction-dependent degree of reflection of the floor area or of different sections of the floor area), and decides the brightness of the light based on the correction data (Sorokin: [0005], [0014]-[0016], [0023], and FIG. 1-2: the brightness of the symbols is adapted as a function of reflection characteristics of the floor area. The brightness of the symbols is preferably increased when the amount of reflected light at the location of the symbols decreases. This ensures that the symbols can be recognized by the addressee even if the floor area has poor reflective properties).
Sorokin does not explicitly disclose wherein the processing circuitry has a plurality of shades and displays the display information by shifting overlapping positions of the plurality of shades.
However, it has been known in the art of imaging generation to implement wherein the processing circuitry has a plurality of shades and displays the display information by shifting overlapping positions of the plurality of shades, as suggested by You, which discloses wherein the processing circuitry has a plurality of shades and displays the display information by shifting overlapping positions of the plurality of shades (You: Abstract, column 21 lines 45-57, and FIG. 10 the signals 310-311 and the front left 204 and the front right 205: The computer system 110 may then determine and execute a plan of action to project a signal 310, 311 using the illumination devices or modules from the front-left 204 and front-right 205, to distinctly show .
Therefore, in view of teachings by Sorokin and You, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display control of Sorokin to include wherein the processing circuitry has a plurality of shades and displays the display information by shifting overlapping positions of the plurality of shades, as suggested by You. The motivation for this is to implement a plurality of known types of light sources for forming displayed information.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sorokin L (Sorokin – DE 10 2017 203896) in view of Kamhi et al. (Kamhi – US 2019/0106050 A1) and further in view of Takahashi (Takahashi – US 2015/0375672 A1).

As to claim 7, Sorokin and Kamhi disclose the limitations of claim 1 except for the claimed limitations of the information display device according to claim 1,
wherein the plurality of light sources include a plurality of types of light sources to display the display information.
However, it has been known in the art of imaging generation to implement the plurality of light sources include a plurality of types of light sources to display the display information, as suggested by Takahashi, which discloses the plurality of light sources include a plurality of types of light sources to display the display information (Takahashi: Abstract, [0029], [0033], [0036], [0091]-[0092]: The second light source 7 of the embodiment is a red semiconductor laser element and outputs the red laser light (second light) with 650 nm wavelength and 0.3 W of output. The second light source 7 is mounted in the heat sink for radiating heat (not illustrated) and is coupled to the power source circuit for driving (not illustrated). In addition, as the second light source 7 of the embodiment, the semiconductor laser element is used; however, it is not limited thereto, and the semiconductor light emitting element such as the LED may be used, [0095]: The semiconductor laser beams (first light source) 17a to 17c are respectively a semiconductor laser emitted in various colors, for example, blue (450 nm, 2 W; first light), green (530 nm, 1 W; first light), and red (640 nm, 1.5 W; first light). The semiconductor laser beams 17a to 17c are respectively mounted in the heat sink for radiating heat (not illustrated) and are coupled to the power source circuit for driving (not illustrated). The semiconductor laser beams 17a to 17c are respectively and optically coupled to three optical fibers 18 through the convex lens (not illustrated). In addition, instead of the above described semiconductor laser beams 17a to 17c, the semiconductor light emitting element such as the LED may be used, FIG. 1, and FIG. 7).
Therefore, in view of teachings by Sorokin, Kamhi and Takahashi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display control of Sorokin and Kamhi to include the plurality of light sources include a plurality of types of light sources to display the display information, as suggested by Takahashi. The motivation for this is to implement a plurality of known types of light sources for forming displayed information.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sorokin L (Sorokin – DE 10 2017 203896) in view of Kamhi et al. (Kamhi – US 2019/0106050 A1) and further in view of Shinya et al. (Shinya – JP 2018/024291 A).

As to claim 8, Sorokin and Kamhi discloses the limitations of claim 1 except for the claimed limitations of the information display device according to claim 1,
wherein the processing circuitry decides the projection mode of light based on the number of the persons and an attribute of the person.
However, it has been known in the art of imaging generation to implement the processing circuitry decides the projection mode of light based on the number of the persons and an attribute of the person, as suggested by Shinya, which discloses the processing circuitry decides the projection mode of light based on the number of the persons and an attribute of the person (Shinya: Abstract, [0029]-[0030], FIG. 1, and FIG. 9:  Regarding the walking ability, it may be configured to recognize a person with low walking ability such as elderly people, children, etc. by a well-known image recognition processing such as template matching for pedestrians. Regarding the intention of passage, it is sufficient to recognize from the position of the person, the direction of the line of sight of the person, and the gaze point of the person. For example, in a case where a person is looking at a crossing road or a road outside a pedestrian walking road or a stopping vehicle, when viewing or looking at a line of sight, pass a road crossing a pedestrian crossing or a pedestrian crossing or a vehicle in a stopped state You have only to recognize your intention).
Therefore, in view of teachings by Sorokin, Kamhi and Shinya, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the vehicle display control of Sorokin and Kamhi to include the processing circuitry decides the projection mode of light based on the number of the persons and an attribute of the person, as suggested by Shinya. The motivation for this is to implement a plurality of known types of light sources for forming displayed information.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Naserian et al., US 2019/0160998 A1, discloses headlight control based on message and sensor data.
Dellock et al., US 2019/0066509 A1, discloses vehicular image projection.
Fisher et al., US 2018/0186283 A1, discloses systems and methods for automatically deploying road hazard indicators.
Monreal et al. 2013 in-vehicle displays: driving information prioritization and visualization.
Sun et al. 2015 The Commingled Division of Visual Attention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/QUANG PHAM/Primary Examiner, Art Unit 2684